In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), dated August 15, 2008, as, after fact-finding and dispositional hearings, and upon a decision of the same court, also dated August 15, 2008, found that she had permanently neglected the subject child, terminated her parental rights, and committed the child to the custody and guardianship of the Suffolk County Department of Social Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
*902Contrary to the mother’s contention, the petitioner demonstrated by clear and convincing evidence that it made diligent efforts to assist her in maintaining contact with the subject child and planning for the child’s future (see Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Aliyanna M., 58 AD3d 853, 853-854 [2009]). These efforts included facilitating visitation, providing the mother with referrals, and holding numerous plan review meetings with her (see Matter of Aliyanna M., 58 AD3d at 854; Matter of Leah Tanisha A.-N., 48 AD3d 801, 802 [2008]). Despite these efforts, the mother, inter alia, continued to use cocaine and failed to complete a court-mandated drug treatment program. She thereby failed to plan for the child’s future (see Matter of Jordan F., 62 AD3d 698, 698-699 [2009]; Matter of Noelia T., 61 AD3d 983, 984 [2009]; Matter of Leah Tanisha A.-N., 48 AD3d at 802). Accordingly, the Family Court properly found that the mother permanently neglected the child.
Moreover, the Family Court properly determined that it was in the best interests of the child to be placed for adoption (see Matter of Star Leslie W., 63 NY2d at 147-148; Matter of Jordan F., 62 AD3d at 699; Matter of Noelia T., 61 AD3d at 984; Matter of Leah Tanisha A.-N., 48 AD3d at 802; Matter of Jeremiah Kwimea T., 10 AD3d 691, 692-693 [2004]). Mastro, J.P., Balkin, Dickerson and Lott, JJ., concur.